 In the Matter Of SOUTHERN MANUFACTURING COMPANYandAMALGA-MATED CLOTHING WORKERS OF AMERICACase No. C-1,289.-Decided June 15, 19. 9ShirtManufacturingIndustry-Settlement:stipulation providingfor compli-ance with theAct-Order:entered on stipulation.Mr. G. P. Van ArkelandMary Lemon Schleifer,for the Board.Aust, McGugindCochran,byMr. Carmack Cochran,of Nashville,Tenn., for the respondent.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by AmalgamatedClothingWorkers of America, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Tenth Region (Atlanta, Georgia), issued its com-plaint dated April 27, 1939, against the Southern ManufacturingCompany, Nashville, Tennessee, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.A copy of the com-plaint and notice of hearing thereon was duly served upon therespondent and the Union.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent required as a condition of employmentthe signature of each individual employee to an individual contractof employment, obligating the employee not to join the Union; thatthe respondent has refused to give employment to 22 named indi-viduals, because of their membership in, and activities in behalf ofthe Union; that all of the aforesaid individuals were also refusedemployment because of their refusal to sign the aforesaid individualcontracts; and that the respondent, by these acts, and by urging, per-suading, and warning its employees to refrain from becoming or13 N. I.R. B., No. 35.304 SOUTHERN MANUFACTURING COMPANY305remaining members of the Union, and by other acts, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On March 21, 1939, after the filing of charges but prior to theissuance of the Board's complaint, the respondent, the Union, andcounsel for the Board entered into a stipulation in settlement of thecase.This stipulation provides as follows :Charges having been filed with Charles N. Feidelson, RegionalDirector of the National Labor Relations Board for the TenthRegion, by the Amalgamated Clothing Workers of America onMay 24, 1938 and amended on September 13, 1938, alleging thatthe respondent, Southern, Manufacturing Company, had violatedSection 8 (1), (3), and (4) of the National Labor Relations Act,49 Stat. 449, and it being the intention of the parties to disposeof the matters which have arisen,It is hereby stipulated and agreed by and between SouthernManufacturing Company, by its president, P. M. French, theAmalgamated Clothing Workers of America, by Clyde Mills,and Gerhard P. Van Arkel, attorney, National Labor RelationsBoard, as follows :1.The Southern Manufacturing Company was incorporatedin the State of Tennessee on September 16, 1937, and is engagedin the manufacture, sale and distribution of work shirts, pantsand dress shirts. It has its principal office and plant in the cityof Nashville, State of Tennessee, and owns and operates threeplants in the city of Nashville, State of Tennessee, for themanufacture of work shirts, pants and dress shirts. In themanufacture of the above-named products, it uses almost ex-clusively cotton textiles, approximately 75 per cent of whichare imported from points outside the State of Tennessee toitsNashville plants.For the year 1938, purchases of mate-rialsamounted to more than $500,000, including purchaseswithin and without the State of Tennessee.Approximately 30per cent of the finished product is shipped directly by the re-spondent to consumers outside the State of Tennessee.The bal-ance of the respondents production is sold to other manufac-turers and jobbers within the State of Tennessee, principallyfor redistribution by them to consumers outside the State ofTennessee.During the year 1938, total sales of the respondentamounted to more than $750,000.The Southern Manufacturing Company admits that it is en-gaged in interstate commerce within the meaning of Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449. 306DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The respondent,Southern Manufacturing Company, waives-the issuance of a complaint,hearing, the making of findings offact, and conclusions of law by the National Labor RelationsBoard.3.Upon the basis of the facts stipulated in paragraph 1 above,the pleadings heretofore filed, this stipulation,and by agreementof the parties hereto, the National Labor Relations Board mayenter its Order in the following form in the above-entitled case:ORDEROn the basis of this stipulation and pursuant to Section 10(c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that Southern ManufacturingCompany, its officers, agents,successors and assigns shall :1.Cease and desist :(a)From in any manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization,to form, join or assist labor organizations,to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection as guaran-teed in Section 7 of the National Labor Relations Act ;(b)From discouraging membership in the AmalgamatedClothingWorkers of America.by discharging or refusing toreinstate any of its employees or in any other manner discrim-inating in regard to their hire or tenure of employment or anyterm or condition of their employment;(c)From requiring employees or those applying for work tosign individual contracts of employment.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act :(a)Offer to Florence Richardson,Maud Carter, BessieMoore,EstelleCothern,Maud Foster,AnnieFreeman,DaisyHarris, IdaMae Lane, Earline McDonald, MargaretWhite,MyrtleMerritt,Maggie Randolph,Frieda Chandler,Dixie Carter,Minnie Lee Jordan,JackW. Smith, Susie E.Walker,Vella B.Warren, Daisy Melton, Mildred White, EmmaBingham Fletcher and Mrs. Maude Chaffin, reinstatement totheir former or substantially equivalent positions on or beforeApril 24, 1939, with seniority rights from September 30, 1937,and without prejudice to their other rights and privileges pre-viously enjoyed;(b)Post immediately in conspicuous places throughout itsNashville plants and maintain for a period of at least thirty SOUTHERN MANUFACTURING COMPANY307(30) consecutive days notices stating that the respondent willcease and desist in the manner aforesaid;(c)Notify the Regional Director for the Tenth Region inwriting within ten (10) days from the date of this Order whatsteps the respondent has taken to comply herewith.And it is hereby ordered that the cases of all persons mentionedin the above charge and not herein reinstated shall be dismissed.4. It is the understanding of the parties that in carrying outSection 2 (a) of the above Order, that all persons therein namedshall be returned to work on or before April 24, 1939, unless forgood cause shown the Regional Director for the Tenth Regiongrants an extension of this time period.The persons named inparagraph 2 (a) of the Board's Order will be placed upon apreferential list to be given the first available employment onjobs for which their previous job experience qualifies them.The Regional Director for the Tenth Region will furnish South-ernManufacturing Company with the present addresses andwork qualifications of the individuals named in paragraph 2 (a)of the Board's Order.As soon as employment becomes available,Southern Manufacturing Company shall undertake to advise thepersons so qualified of the availability of such employment byregistered mail, return receipt requested, with the understandingthat if an answer is not received and definite employment ar-rangements made within five (5) days, Southern ManufacturingCompany will be relieved of further obligation to offer employ-ment to such persons under this Order. It is the understandingof the parties that Southern Manufacturing Company is re-leased from any claim for back pay, which is alleged to be dueany persons named in the original charge or any amendmentthereto, to the date hereof.The Southern Manufacturing Com-pany does not admit liability for back pay to any former em-ployee of Washington Manufacturing Company or to any otherperson.5. It is the understanding of the parties hereto that the Com-pany may post with the notices required to be posted in Paragraph2 (b) of the Board's Order above, this entire stipulation or anypart or parts thereof.6.When any reduction in working force becomes necessary theSouthernManufacturing Company agrees that those last em-ployed on the operation where there is an excess of workers shallbe laid off first and upon the opening of the plant followingtemporary close-down, those oldest in point of service of SouthernManufacturing Company shall be first employed.The foregoingis subject to the right of Southern Manufacturing Company to 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintain positive standards of efficiency and competency on thepart of its employees and such right is in no wise impaired by thisagreement.7.The respondent,Southern Manufacturing Company, herebyconsents to the entryby the UnitedStates Circuit Court of Ap-peals for the appropriate circuit, upon application by the Board,of a consent decree enforcing an order of the Board in the formhereinabove set forth and hereby waives further notice of theapplication for such decree.8. It is understoodand agreedthat this stipulation is subjectto the approval of the National Labor Relations Board and shallbecome effective immediately upon thegrantingof such approval.Pursuant to notice duly served on the parties, a hearing was heldon May 3, 1939, at Washington,D. C., before Frank Bloom, the TrialExaminer duly designatedby theBoard.The respondent did notappear.At the hearing the complaint, a stipulation theretoforeagreed upon by the parties,and other pleadings were admitted intoevidence and incorporated into the record.On May 26, 1939,the Board issued its order approving the abovestipulation,making it part of the record, and transferring the pro-ceeding to the Board for the purpose of entry of a decision and orderby the Board.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSouthern Manufacturing Company, a Tennessee corporation, is en-gaged in the manufacture, sale, and distribution of work shirts, pants,and dress shirts. It has its principal office in Nashville, Tennessee,and it owns and operates three plants in that city.The principal rawmaterials are cotton textiles, approximately 75 per cent of which areimported from points outside the State of Tennessee.For the year1938 purchases of materials amounted to more than $500,000, includingpurchases within and without the State of Tennessee.Approximately30 per cent of the finished product is shipped directly by the respond-ent to consumers outside the State of Tennessee.The balance of therespondent's production is sold to other manufacturers and jobberswithin the State of Tennessee, principally for redistribution by themto consumers outside the State of Tennessee.During the year 1938,total sales of the respondent amounted to more than $750,000.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States. SOUTHERN MANUFACTURING COMPANY309ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tional' ,LaborRelations Act, the National Labor Relations Boardhereby orders that the Southern Manufacturing Company, Nashville,Tennessee, its officers, agents, successors, and assigns, shall :1.Cease and desist:(a)From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)From discouraging membership in the Amalgamated Cloth-ingWorkers of America, by discharging or refusing to reinstatetiny of its employees or in any other manner discriminating in regardto their hire or tenure of employment, or any term or condition oftheir employment;(c)From requiring employees or those applying for work to signindividual contracts of employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Florence Richardson, Maud Carter, Bessie Moore,Estelle Cothern, Maud Foster, Annie Freeman, Daisy Harris, IdaMay Lane, Earline McDonald, Margaret White, Myrtle Merritt,Maggie Randolph, Frieda Chandler,DixieCarter,Minnie Lee Jor-dan, Jack W. Smith, Susie E. Walker, Verra B. Warren, DaisyMelton, Mildred White, Emma Bingham Fletcher,and Mrs. MaudeChaffin, reinstatement to their former or substantially equivalentpositions on or before April 24, 1939, with seniority rights fromSeptember 30, 1937, and without prejudice to their other rights andprivileges previously enjoyed;(b)Post immediately in conspicuous places throughout its Nash-ville plants and maintain for a period of at least thirty (30) consecu-tive days notices stating that the respondent will cease and desistin the manner aforesaid;(c)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT ISHEREBY ORDERED that the casesof all persons mentionedinthe above charge and not hereinreinstated shall be dismissed.187930-39-vol. 13-21